DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104543317A, in view of Fried Ice Cream NPL.
CN 104543317A teaches a method for making fluorescent foods by dissolving riboflavin in heated water (page 2, lines 14), spraying the riboflavin solution onto the exterior surface of 
CN 104543317A does not explicitly recite heat processed food containing acrylamides, as well as a reduction of acrylamide concentration in the food (claim 1), and a riboflavin concentration of 1-100 ppm (claim 8).
Fried Ice Cream NPL teaches a method for making an ice cream treat by coating a ball of ice cream with beaten eggs and then a mixture of corn flakes, cookie crumbs, and sugar (steps 1-3 To prepare the ice cream balls), then frying the coated ice cream in a pot with oil at 400°F (step 1, To fry the ice cream) wherein fried foods with carbohydrates were commonly known to include acrylamides.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed heat processed food containing acrylamides into the invention of CN 104543317A and that the combined method of CN 104543317A, in view of Fried Ice Cream NPL, would have also provided a reduction of acrylamides since both are directed to methods of preparing novelty foods, since CN 104543317A already included an ice cream product coated with a riboflavin solution which is then irradiated with ultraviolet energy to produce a fluorescent product (Technical Field), since ice cream products commonly included heat processed food such as a coating of corn flakes, cookie crumbs, and sugar which is then fried as shown by Fried Ice Cream NPL, since it was commonly understood that acrylamides were generated during frying of food with grains and sugars, since using the process of CN 10453317A on fried ice cream would have generated greater consumer interest 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
	Regarding claim 8, it would have been obvious to one of ordinary skill in the art to incorporate the claimed riboflavin concentration into the invention of CN 104543317A, in view of Fried Ice Cream NPL, since CN 104543317A already included riboflavin concentrations of 0.0002 or 0.0003 in the two examples as explained above, since the claimed range of 1-100 ppm equates a concentration of 0.000001-0.0001, since an increased amount of riboflavin would have produced a brighter fluorescent color for the product CN 10453317A, since an increased amount of riboflavin would have also provided a nutritional benefit to the consumer by increasing the amount of Vitamin B2 as acknowledged by CN 10453317A (page 2, line 25), and since the claimed riboflavin concentration would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type and amount of food, the desired brightness of the fluorescence, the desired amount of Vitamin B2 for the consumer’s diet in the method of CN 104543317A.

Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ludescher et al [US 2016/0242448A1] in view of CN 104543317A.
Ludescher et al teach a method for making luminescent foods by providing a heat-processed food such as bread, a cookie, a ready to eat cereal, a cracker, a doughnut, or an extruded snack (paragraph 0027), providing a photoluminescent material such as riboflavin (paragraph 0024), irradiating the photoluminescent food with ultraviolet radiation at 250-750 nm (paragraph 0031, 0036), a riboflavin concentration of 0.001-99.99%, preferably 0.1-5% in the food product (paragraph 0022), and irradiation for 1 second to 3 hours (paragraph 0064). 
Ludescher et al do not explicitly recite spraying a riboflavin solution onto the food to produce a reduction of acrylamides (claim 1), a riboflavin concentration of 1-1,000 ppm (claim 1) or 1-100 ppm (claim 8); and dissolving the riboflavin in water (claim 2). 
CN 104543317A teaches a method for making fluorescent foods by dissolving riboflavin in heated water (page 2, lines 14), spraying the riboflavin solution onto the exterior surface of ice cream (page 2, line 19-20), irradiating the riboflavin coated ice cream with ultraviolet radiation (page 2, lines 21-22), the concentration of riboflavin being 1g per 3,000 or 3,500 g water (page 1, Example 1, Step 1; page 2, Example 2, step 1) to provide a concentration of .00002 or 0.0003, the claimed concentration being 1-1,000 ppm or 0.000001-0.001.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed riboflavin solution features into the invention of Ludescher et al, in view of CN 104543317A, since both are directed to methods of making fluorescent and/or luminescent food products, since Ludescher et al already include the use of riboflavin for luminescence but simply did not mention how it was added to the food, since fluorescent food products were commonly made by dissolving riboflavin in heated water (page 2, lines 14) and spraying the riboflavin solution onto the exterior surface of ice cream (page 2, line 19-20) as shown by CN 104543317A, since the claimed concentration of 1-1,000 ppm in the solution would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and size of the food, and/or the desired degree of fluorescence; and since spraying the solution onto the surface of the product Ludescher et al would have further ensured that the product exhibited the desired amount of luminescence.
It further would have been obvious to one of ordinary skill in the art that the combined process of Ludescher et al, in view of CN 104543317A, would have also naturally provided a reduction of acrylamides, since the combined process of Ludescher et al and CN 104543317A used the same processing steps and materials as those claimed by applicant, and would be expected to exhibit the same effects. In addition, paragraphs 0002-0003 of applicant’s specification disclose that “it is known to use riboflavin as a non-toxic photo-initiator to produce polyacrylamide gels (which are used to perform electrophoresis analysis) from acrylamide monomer in the presence of UV light”.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 8, it would have been obvious to one of ordinary skill in the art to incorporate the claimed riboflavin concentration into the invention of Ludescher et al, in view of CN 104543317A, since Ludescher et al simply did not mention a desired concentration amount, since CN 104543317A already included riboflavin concentrations of 0.0002 or 0.0003 in the two examples as explained above, since the claimed range of 1-100 ppm equates a concentration of 0.000001-0.0001, since an increased amount of riboflavin would have produced a brighter fluorescent color for the product CN 10453317A, since an increased amount of riboflavin would have also provided a nutritional benefit to the consumer by increasing the amount of Vitamin B2 as acknowledged by CN 10453317A (page 2, line 25), and since the claimed riboflavin concentration would have been used during the course of normal experimentation and optimization procedures based upon factors such as the type and amount of food, the desired brightness of the fluorescence, the desired amount of Vitamin B2 for the consumer’s diet in the method of Ludescher et al, in view of CN 104543317A.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ludescher et al, in view of CN 104543317A, as applied above, and further in view of Kamper et al [US 2010/0009040A1].
Ludescher et al and CN 104543317A teach the above mentioned concepts. Ludescher et al do not explicitly recite drying (claim 7). Kamper et al teach a method for making RTE cereal by extrusion cooking (Figure 3, #28; paragraph 0044), coating the cooked cereal with riboflavin (Figure 3, #80; paragraph 0055, 0068), and drying the cooked cereal (Figure 3, #70). It would have been obvious to one of ordinary skill in the art to incorporate the claimed drying into the invention of Ludescher et al, in view of Kamper et al, since both are directed to methods of making food products, since Ludescher et al already included food such as RTE cereal (paragraph 0027), since RTE cereal was commonly subjected to a drying step as shown by Kamper et al, since foods were commonly dried for preservation, and since drying would have ensured that the food product of Ludescher et al was properly preserved and optimal quality for the consumer.

Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach a riboflavin concentration of 1-1,000 ppm. However, CN 104543317A clearly taught the concentration of riboflavin being 1g per 3,000 or 3,500 g water (page 1, Example 1, Step 1; page 2, Example 2, step 1) to provide a concentration of .00002 or 0.0003, the claimed concentration being 1-1,000 ppm or 0.000001-0.001.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792